PER CURIAM.
The cost judgment and amended cost judgment under review are affirmed, except insofar as they disallow in part the official court reporter’s fee for the instant trial at which the appellants prevailed, and are reversed, solely as to the such cost item; the cause is remanded to the trial court with directions to award as taxable costs to the appellants the full such court reporter’s attendance fee of $197 based on a holding that: (a) the trial court on this record abused its discretion in disallowing in part as taxable costs the official court reporter’s attendance fee for the trial at which the appellants prevailed as, in our view, such a cost served a useful purpose and was, therefore, taxable under Section 57.071(2), Florida Statutes (1979); see Wilkens v. SuperX Drugs of Florida, Inc., 232 So.2d 19 (Fla. 4th DCA 1970); 12 Fla.Jur.2d “Costs” 169-170 (1979); and (b) the trial court did not abuse its discretion in disallowing as taxable costs the balance of the costs sought herein as, in our view, the showing made on this record is far too sparse to establish, as it should, that such costs served a useful purpose. Gordon International Advertising, Inc. v. Charlotte County Land & Title Co., 170 So.2d 59, 61 (Fla. 3d DCA 1964); see Wilkens v. SuperX Drugs of Florida, Inc., 232 So.2d 19 (Fla. 4th DCA 1970).
Affirmed in part; reversed in part.